joe alfred izen jr petitioner v commissioner of internal revenue respondent docket no filed date on a form 1040x amended u s individual_income_tax_return for filed in date p claimed a charitable_contribution_deduction of dollar_figure for his alleged gift to a charitable_organization of an interest in a 40-year-old air- plane on cross-motions for partial summary_judgment r con- tends that p is not entitled to the claimed deduction because p failed to satisfy the substantiation requirements of sec_170 f which applies to contributions of used motor vehicles boats and airplanes under para no deduction is allowed for contributions of vehicles whose claimed value exceeds dollar_figure unless the taxpayer substantiates the con- tribution by a contemporaneous written acknowledgment from the donee organization meeting the requirements of sec_170 f b and includes the acknowledgment with the taxpayer’s return of tax which includes the deduction sec_170 f a i held p failed to satisfy the statutory substantiation requirements because he did not include with his amended return a contemporaneous written acknowledgment that complied with sec_170 f b held further p is not entitled to the charitable contribu- tion deduction claimed on his amended return joe alfred izen jr pro_se lewis a booth ii for respondent united_states tax_court reports opinion lauber judge this case involves petitioner’s federal_income_tax liabilities for and currently before the court are cross-motions for partial summary_judgment con- cerning his entitlement for taxable_year to a charitable_contribution_deduction of dollar_figure for his alleged gift of an interest in an aircraft petitioner urges that we uphold his claimed deduction in its entirety the internal_revenue_service irs or respondent contends that petitioner is not entitled to any deduction because he failed to satisfy the substantiation requirements of sec_170 f which applies to contributions of used motor vehicles boats and airplanes we agree with respondent and we will accord- ingly grant his motion for partial summary_judgment and deny petitioner’s background the following facts are derived from the parties’ pleadings and motion papers including the declarations and exhibits attached thereto petitioner resided in texas when he peti- tioned this court petitioner timely filed hi sec_2010 federal_income_tax return pursuant to an extension on date on this return he claimed the standard_deduction and did not claim any deduction for charitable_contributions the irs com- menced an examination of petitioner’s and returns and determined that he failed to substantiate certain deduc- tions claimed on his schedules c profit or loss from busi- ness and schedules e supplemental income or loss on date the irs mailed him a timely notice of defi- ciency determining deficiencies of dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for and respectively petitioner timely petitioned this court his petition chal- lenged respondent’s disallowance of his schedule c and schedule e deductions but did not allege any charitable con- tribution deductions all statutory references are to the internal_revenue_code code in ef- fect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar izen v commissioner on date petitioner filed and on date we granted a motion for leave to file an amended petition he alleged in his amended petition that on date he had donated a interest in a model hawker-siddley dh125-400a private jet_aircraft to the houston aeronautical heritage society society an organization tax exempt under sec_501 which oper- ates a museum at the william p hobby airport petitioner alleged that hi sec_50 interest in the aircraft had been appraised at dollar_figure and that he was entitled for to a charitable_contribution_deduction in that amount petitioner and on point investments llp on point a partnership purchased the aircraft in date for dollar_figure petitioner and on point each paid dollar_figure for a undivided_interest after its purchase the aircraft remained in storage for three years at an airfield in mont- gomery county texas on date petitioner and on point allegedly made completed gifts to the society of their respective interests for this purpose on point was allegedly represented by philippe tanguy a limited_partner on date petitioner filed a motion for partial summary_judgment seeking a ruling that he was entitled to a charitable_contribution_deduction for his alleged gift we denied that motion on date finding that there existed several disputes of material fact these included whether petitioner had secured from the society and attached to his return a contemporaneous written acknowl- edgment as required by sec_170 f whether the required form_8283 noncash charitable_contributions had been properly signed and dated by an officer of the society and whether the fair_market_value of petitioner’ sec_50 interest as of date was dollar_figure on date petitioner filed a form 1040x amended u s individual_income_tax_return for on this return he claimed for the first time a deduction of dollar_figure for his alleged contribution to the society of a interest in the aircraft petitioner included with this amended_return an acknowledgment letter addressed to philippe tanguy dated date and signed by drew coats as president of the society a form_8283 executed by amy rogers managing director of the society and dated date united_states tax_court reports a copy of an aircraft donation agreement allegedly executed on date by drew coats as president of the society but bearing no other signatures and an appraisal by winston mckenzie dated date opining that the fair_market_value of petitioner’ sec_50 interest in the aircraft as of date was dollar_figure respondent represents that the irs will not process petitioner’s amended tax_return on date respondent filed a motion for partial summary_judgment contending that petitioner’s charitable_contribution_deduction should be denied on the ground that he failed to satisfy the substantiation requirements of sec_170 f on date petitioner filed a renewed motion for partial summary_judgment urging that the defects previously discerned by the court had been cured by his subsequent filing of the amended_return petitioner contends that his claimed charitable_contribution_deduction of dollar_figure should be allowed in full a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or part of the legal issues in controversy rule a a motion for summary_judgment will be granted only if it is shown that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party 98_tc_518 aff ’d 17_f3d_965 7th cir however where the moving party properly makes and supports a motion for sum- mary judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d izen v commissioner petitioner seeks summary_judgment sustaining his claimed charitable_contribution_deduction of dollar_figure we conclude that his motion must be denied because there exist disputes of material fact concerning among other things the value of the aircraft on date the aircraft wa sec_40 years old at that time and petitioner had purchased hi sec_50 interest in date for only dollar_figure there exists a dispute of material fact as to whether petitioner’ sec_50 interest was worth dollar_figure three years later respondent’s motion for partial summary_judgment is based on a narrow legal ground-namely that petitioner did not satisfy the statutory substantiation requirements for a charitable_contribution of the used aircraft we conclude that there are no disputes of material fact affecting disposition of this issue and that it may be adjudicated summarily under rule d see 675_f2d_1077 9th cir aff ’g tcmemo_1979_479 39_tcm_611 b governing legal principles sec_170 f sets forth a series of substantiation require- ments that vary depending on the character and size of the taxpayer’s charitable gift_for gifts of dollar_figure or more sec_170 f requires that the taxpayer secure from the donee organization and maintain in his files a contemporaneous written acknowledgment cwa this cwa must include the amount of cash and a description of any property contributed a statement whether the donee provided the taxpayer with any goods or services in exchange for the gift and if so a description and good-faith estimate of the value of such goods or services the statute provides that n o deduction shall be allowed in the absence of a cwa meeting these requirements sec_170 f b sec_170 f provides more stringent substantiation requirements for contributions of used vehicles including air- planes whose claimed value exceeds dollar_figure for such contribu- tions the statute provides that paragraph shall not apply and that no deduction shall be allowed unless the taxpayer substantiates the contribution by a contempora- neous written acknowledgment of the contribution by the donee organization that meets the requirements of subpara- graph b sec_170 f a i united_states tax_court reports the substantiation requirements of sec_170 f b are more stringent than those of sec_170 f b in two major respects first the required contents of the cwa are more extensive under paragraph than under paragraph second paragraph requires not only that the tax- payer secure a cwa from the donee organization and keep it in his files but also that the taxpayer include the acknowledgment with his return of tax which includes the deduction sec_170 f a i where the donee organization has not sold the vehicle shortly after receiving it sec_170 f b requires that the cwa include the following information the name and taxpayer_identification_number of the donor the vehicle identification_number or similar number a certification of the intended use or material improve- ment of the vehicle and the intended duration of such use a certification that the vehicle would not be transferred in exchange for money property or services before comple- tion of such use or improvement whether the donee organization provided any goods or services in exchange for the vehicle and if so a description and good-faith estimate of the value of such goods or services if the donee is required to make the certifications listed above a cwa is contemporaneous if the donee organiza- tion provides it within days of the contribution of the qualified_vehicle sec_170 f c ii sec_170 f d provides that any donee organization required to furnish a cwa as described above shall provide to the secretary the information contained in the acknowl- edgment the commissioner has designated for this purpose form 1098-c contributions of motor vehicles boats and airplanes for gifts during calendar_year a donee organization was required to file copy a of this form with the irs by date the donee was instructed to p rovide the donor with copies b and c of form 1098-c or with your own acknowledgment that contains the required information instructions for form 1098-c pincite the requirement that a cwa be obtained for charitable_contributions described in sec_170 and is a strict izen v commissioner one in the absence of a cwa meeting the statute’s demands no deduction shall be allowed sec_170 f a french v commissioner tcmemo_2016_53 at if a taxpayer fails to meet the strict substantiation requirements of sec_170 f the entire deduction is disallowed the doctrine_of substantial compliance does not apply to excuse the failure to obtain a cwa meeting the statutory requirements ibid durden v commissioner tcmemo_2012_140 103_tcm_1762 the deterrence value of sec_170 f ’s total denial of a deduction comports with the effec- tive administration of a self-assessment and self-reporting system 374_f3d_881 9th cir aff ’g 118_tc_528 c analysis sec_170 f a i provides that no deduction shall be allowed unless the taxpayer includes the acknowledgment with the taxpayer’s return of tax which includes the deduc- tion petitioner first claimed the deduction at issue on his amended form 1040x for which was filed on date we accordingly must decide whether he included with that amended_return a cwa that satisfies the requirements of sec_170 f b a taxpayer can satisfy the cwa requirement by attaching to his return copy b of form 1098-c petitioner did not include that document with his amended return appar- ently because the society did not complete or file with the irs a form 1098-c in connection with his alleged gift the irs has no record of having received a form 1098-c relating to petitioner’ sec_2010 tax_year the society’s managing director who executed the form_8283 on date in addition to the substantiation requirements discussed in the text sec_170 f c requires for gifts of property valued in excess of dollar_figure that the taxpayer obtain and attach to his return a qualified ap- praisal since respondent does not allege noncompliance with sec_170 f in his motion for partial summary_judgment we need not con- sider whether petitioner satisfied this requirement respondent’s counsel represented that the irs will not process peti- tioner’s amended tax_return we assume without deciding that peti- tioner may nevertheless satisfy the statutory substantiation requirements if he included a proper cwa with that amended_return which in this in- stance was the taxpayer’s return of tax which includes the deduction sec_170 f a i united_states tax_court reports averred that she was unable to find a copy of a 1098c form reporting the hawker jet donation in our file petitioner included with his amended_return a copy of a letter from the society dated date addressed to philippe tanguy and thanking him for his most generous donation of the hawker aircraft this letter fails to satisfy the requirements of sec_170 f b for several reasons most obviously it is not addressed to petitioner and it does not acknowledge a gift by him of necessity therefore it does not include t he name and taxpayer_identification_number of the donor as sec_170 f b i demands this letter likewise omits other categories of required information including a statement as to w hether the donee organiza- tion provided any goods or services in consideration for the qualified_vehicle sec_170 f b v petitioner also included with his amended_return an air- craft donation agreement allegedly entered into on date between petitioner and philippe tanguy as donors and the society as donee in cases involving the substantiation requirements of sec_170 f we have held that a deed_of_gift can serve as a de_facto cwa so long as it is contemporaneous and contains all of the informa- tion required by sec_170 f b see rp golf llc v commissioner tcmemo_2012_282 at averyt v commissioner tcmemo_2012_198 104_tcm_65 simmons v commissioner tcmemo_2009_208 98_tcm_211 aff ’d 646_f3d_6 d c cir we assume without deciding that the same principle would apply in cases involving the substantiation requirements of sec_170 f assuming arguendo that a deed_of_gift can satisfy the requirements of sec_170 f b in an appropriate case we find that the copy of the aircraft donation agreement included with petitioner’ sec_2010 amended_return does not petitioner attached to one of his declarations two similar letters from the society dated december and that are addressed to him only the latter bears a signature we need not decide what probative value these documents would have they cannot satisfy the statutory sub- stantiation requirements because these letters were not attached to peti- tioner’s amended return and thus were not include d with the taxpayer’s return of tax which includes the deduction see sec_170 f a i izen v commissioner qualify as a cwa that document contains some of the information required by sec_170 f b for three rea- sons however we conclude that it does not meet the stat- ute’s strict requirements first in each of the cases mentioned above the copy of the deed_of_gift that was deemed to qualify as a cwa had been fully executed by all parties to the contribution transaction here the copy of the aircraft donation agreement that peti- tioner attached to his amended return bears the signa- ture only of the society’s representative dated the last day of the year and is signed by neither of the two donors a deed_of_gift can serve as a de_facto cwa only if it acknowl- edges that a completed_gift was made before the end of the calendar_year as an actual acknowledgment letter would do because the deed_of_gift was not signed by either donor it does not establish on its face that petitioner made a com- pleted gift to the society during we accordingly find that it does not qualify as a contemporaneous written acknowledgment of the contribution within the meaning of sec_170 f a i second the aircraft donation agreement cannot operate as a de_facto cwa because it does not contain the taxpayer_identification_number of the donor as required by sec_170 f b i petitioner urges that this was a mere tech- nical footfall his taxpayer_identification_number tin appeared on the amended_return itself and he argues that the two documents should be read together to cure this omission in support of this argument he cites the principle that the contemporaneous written acknowledgment may be made up of a series of documents 139_tc_371 the agreement includes the tail number for the aircraft and states that no goods services or other tangible benefits have been conferred upon or transferred to donor in return for the aircraft the absence of petitioner’s signature was not a trivial omission he averred that he was seriously ill at year-end and that mr tanguy handled all aspects of the donation transaction because petitioner’s signa- ture was absent from the deed_of_gift because the society did not file a form 1098-c reporting the gift and because the only actual acknowledg- ment letter included with the amended_return was addressed to mr tanguy the irs could not determine with any certainty by looking at the documents included with that return whether the society had acknowl- edged a gift that petitioner had made during united_states tax_court reports we find this principle inapplicable here for several reasons for a gift of a used vehicle congress required that the cwa be included with the taxpayer’s return of tax which includes the deduction sec_170 f a i congress thus under- stood that a valid cwa would invariably accompany a docu- ment the tax_return that included the taxpayer’s tin con- gress nevertheless required that the cwa itself include the name and taxpayer_identification_number of the donor sec_170 f b i this requirement would seem to be surplus- age if the appearance of this information on the return itself were sufficient in any event petitioner’s argument is unpersuasive on the facts of this case under sec_170 f c ii a cwa is contemporaneous only if the donee provides it within days of the contribution of the qualified_vehicle peti- tioner did not file the amended return including his tin until date he cannot rely on a document created in to cure defects in a document allegedly created in because the written acknowledgment as thus perfected would not be contemporaneous petitioner’s request that we read together multiple docu- ments would be more compelling if the society had filed as sec_170 f d required a form 1098-c that timely supplied the irs with petitioner’s tin and the other information specified in paragraph b but the society did not file form 1098-c with the result that the irs for contributions to which sec_170 f applies congress consid- ered requiring taxpayers to provide tins to donee organizations but ulti- mately decided not to enact this requirement see west 17th street llc v commissioner 147_tc_557 under paragraph f by contrast taxpayers must supply tins to donee organizations so that the latter can issue cwas meeting the statutory requirements and satisfy their obligation to file forms 1098-c with the secretary see sec_170 f d because of serious tax compliance problems in this area congress created a specific mechanism to enable the irs to identify tax- payers who had made contributions of used vehicles the statutory re- quirement that the cwa for such contributions include the taxpayer’s tin thus cannot be regarded as insignificant petitioner similarly errs in contending that omissions from an acknowl- edgment letter may be cured by information provided in a later filed form_8283 the form_8283 attached to petitioner’s amended return which was not completed by the society until date was not contem- poraneous within the meaning of sec_170 f c and thus cannot cure any of the defects discussed in the text izen v commissioner received no information about petitioner’s alleged gift until years after it was supposedly made here there is no contemporaneous document with which the aircraft donation agreement could be read together to cure its omission of the statutorily-required information the third defect in petitioner’s deed_of_gift as cwa argu- ment is that the aircraft donation agreement does not con- tain a certification of the intended use of the vehicle and the intended duration of such use as required by sec_170 f b iv i we have discovered no judicial authority that outlines what a certification of this sort must include however an irs notice published shortly after the statute’s enactment explained that a cwa must contain a certification and detailed description of the intended significant intervening use by the donee organization and the intended duration of the use as well as a certification that the qualified_vehicle will not be sold before completion of the use notice_2005_44 sec_3 2005_1_cb_1287 consistently with that notice form 1098-c requires the donee to supply in box 5c a detailed description of significant intervening use and duration of use the require- ment of a detailed description appears consistent with the statute’s legislative_history where congress expressed its intention that in providing guidance on the provision the secretary shall strictly construe the requirement of signifi- cant use h_r conf rept no pincite u s c c a n the aircraft donation agreement contains no certification of any kind much less a detailed description of the soci- ety’s intended use of the aircraft the society does represent that it accepts full legal and financial responsibility for the aircraft and will not sell the aircraft for at least two the conference_report explained the significant use requirement as follows to meet the significant use test an organization must actually use the vehicle to substantially further the organization’s regularly conducted activities and the use must be significant a donee will not be considered to significantly use a qualified_vehicle if under the facts and cir- cumstances the use is incidental or not intended at the time of the con- tribution whether a use is significant also depends on the frequency and duration of use h_r conf rept no supra pincite- united_states tax_court reports years after accepting its donation this representation cer- tifies neither the intended use that the society expected to make of the aircraft nor the intended duration of such use except that the aircraft will not be sold within two years and while the agreement recites that donor will pay any and all expenses required to deliver the aircraft in a sufficiently assembled condition that it may be exhibited the agreement does not certify that the aircraft will in fact be exhibited or provide sufficient detail to establish that any such exhibition would be significant and meaningful petitioner urges that we excuse these defects on the ground that he substantially complied with the statutory requirements as we have repeatedly held in cases involving sec_170 f b however t he doctrine_of substantial compliance does not apply to excuse compliance with the statute’s strict substantiation requirements french at in each instance the code unambiguously provides that no deduction shall be allowed in the absence of a cwa that satisfies the statute’s specific demands sec_170 f a a i in sum we conclude that petitioner did not include with his amended sec_170 f a i a contemporaneous written acknowledgment required by return as the society’s letter to philippe tanguy which was attached to peti- tioner’s amended_return recites that the donation will make an excellent addition to the museum’s collection and that the society looks forward to adding the hawker to our collection not only for its educational benefits but for its significance as a part of flight and aircraft history as noted earlier this letter cannot qualify as a cwa because it was not addressed to petitioner see supra p nor can this letter enable the aircraft dona- tion agreement to constitute a cwa by being read together with it while this letter states that the aircraft will be added to the society’s col- lection it provides no information about the use to which the aircraft will actually be put the aircraft wa sec_40 years old as of date for the previous three years it had been kept in storage at an airfield in mont- gomery county texas for all that appears in the society’s documentation the aircraft could have remained in storage albeit at a different airfield for the ensuing two years then disposed of without any member of the public ever having seen it to meet the significant use test an organiza- tion must actually use the vehicle to substantially further the organiza- tion’s regularly conducted activities and the use must be significant h_r conf rept no supra pincite the society’s documentation does not provide the detailed description of the intended intervening use that is necessary to establish that the significant use test has been met izen v commissioner by the donee organization that meets the requirements of subparagraph b congress enacted this provision after identifying serious tax compliance problems relating to chari- table contributions generally and to gifts of used vehicles in particular see h_r conf rept no supra pincite- u s c c a n pincite2 cf h_r rept no part i pincite congress accordingly imposed very strict requirements and provided explicitly that no deduction shall be allowed unless these requirements are met sec_170 f a a i we are not at liberty to override this legislative command to implement the foregoing an order will be issued granting respond- ent’s motion for partial summary_judgment and denying petitioner’s motion for partial summary_judgment f
